DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Application and IDS filed on 3/24/2022.  Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,308,255 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, performing similar steps of generating a circuit design; performing a pre-layout simulation; and when the circuit design meets the predetermined specification, generating a circuit layout; except that the patented claims further generate a power delivery network layout when the circuit design meets the specification as recited in the patented claims is an obvious subset of the present claims since the present claims of generating the circuit layout also covers this step; and wherein the adding at least one additional conductive pillar or a power rail to the initial power delivery network based on the recited relationship as recited in the present claims, is obvious subset of the step of modifying of the initial power delivery network based on the same recited relationship because adding additional conductive pillar or power rail to the initial power delivery network results in modifying initial power delivery network.
Claims 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-17 of U.S. Patent No. 11,308,255 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, performing similar steps of at least one of a voltage drop pre-check process or an electromigration pre-check process; generating a circuit layout; and performing a voltage drop and electromigration process to the design layout; except that the patented claims further recited the further step of generating a final design layout when the voltage drop and electromigration requirements are met, which is an obvious subset of the present claims since the present claims cover this specific, being necessary to generate the final circuit design layout for fabrication as is known in the art; and wherein modifying the pillar density of the power delivery network as recited in the present claims is an obvious subset of the step of modifying the power delivery network as recited in the patented claims because both steps are based on the same recited relationships and the changing of the pillar density of the power delivery network is effectively one of the ways to change the power delivery network.
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of U.S. Patent No. 11,308,255 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, performing similar operations of generating a final design layout;  wherein the operation of performing at least one of a voltage drop pre-check process or an electromigration pre-check process as recited the patented claims, is an obvious subset of the operation of performing pre-layout simulation as recited in the present claims because the pre-layout simulation covers voltage drop pre-check and electromigration pre-check whose results are used in the generation of the final layout as recited in the present claims; wherein adding at least one additional conductive pillar and/or one additional power rail in the power delivery network as recited in the present claims, is an obvious subset of the operation of modifying the power delivery network since the same conditions and relationships are used as recited and because adding additional power rail is a specific operation to modify the power delivery network.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, wherein it is not understood how “performing a voltage drop and electromigration verification process”  (claim 10, lines 2-4) relates to “when the circuit design does not meet the predetermined specification” (claim 10, lines 5 and 9).  It seems that the circuit design does not meet the predetermined specification when the voltage drop or electromigration verification process failed to meet the predetermined specification; therefore further clarification is required.
Allowable Subject Matter
Claims 1-20 would be allowable if claims 10-17 are amended or rewritten to overcome the rejections under 35 USC 112, 2nd paragraph as set forth in the is Office Action, and if the obviousness double patenting rejections, set forth in this Office action, are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claims 1-9, the independent claim 1, from which the respective claim depends, recites a method comprising a combination of inventive steps of adding at least one additional conductive pillar or at least one additional power rail in the generated initial power delivery network according to a relationship of a pillar density of the initial power delivery network and a maximum pillar density when the circuit design does not meet the predetermined specification, as performed by the pre-layout simulation step, as claimed, which the prior arts made of record failed to teach or suggest as claimed.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a process; (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in the art at the time of the filing of the invention, would NOT reasonably be able to perform the method mentally since the calculations would involve large amount of data associated with the circuit design, as normally found in the art of computer-aided design and analysis of circuits; nor are  the claims directed to certain methods of organizing human activity. 	
As per claims 10-17, the independent claim 10, from which the claims depend, recites a method comprising a combination of inventive steps of modifying, when the circuit design does not meet the predetermined specification, a pillar density of the power delivery network according to a relationship of the pillar density of the power delivery network and a maximum pillar density, in combination with the other steps as claimed, which the prior arts made of record failed to teach or suggest as claimed.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a process; (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in the art at the time of the filing of the invention, would NOT reasonably be able to perform the method mentally since the calculations would involve large amount of data associated with the circuit design, as normally found in the art of computer-aided design and analysis of circuits; nor are  the claims directed to certain methods of organizing human activity. 	
As per claims 18-20, the independent claim 18, from which the claims depend, recites a system comprising a combination of inventive operations comprising when the circuit design does not meet the predetermined specification as performed by the pre-layout simulation, and when a pillar density of the power delivery network is not a maximum pillar density, adding at least one additional conductive pillar and at least one additional power rail, in the power delivery network, as claimed, which the prior arts made of record failed to teach or suggest as claimed.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a machine; (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in the art at the time of the filing of the invention, would NOT reasonably be able to perform the method mentally since the calculations would involve large amount of data associated with the circuit design, as normally found in the art of computer-aided design and analysis of circuits; nor are  the claims directed to certain methods of organizing human activity. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895. The examiner can normally be reached Maxiflex Mon-Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	
/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        October 22, 2022